

EXHIBIT 10.3


INDEMNIFICATION AGREEMENT




THIS INDEMNIFICATION AGREEMENT ("Indemnification Agreement") is made as of
September 2, 2009 (the "Effective Date"), by PACIFIC OFFICE PROPERTIES, L.P., a
Delaware limited partnership, whose address is 233 Wilshire Boulevard, Suite
830, Santa Monica, California 90401 ("Pacific Office"), and SHIDLER EQUITIES
L.P., a Hawaii limited partnership, whose address is 841 Bishop Street, Suite
1700, Honolulu, Hawaii 96813 ("Shidler Equities").


R E C I T A L S :


1.           First Hawaiian Bank, a Hawaii corporation (the "Lender"), has
agreed to extend a line of credit to Pacific Office in the principal sum of TEN
MILLION AND NO/100 DOLLARS ($10,000,000.00) (the "Line of Credit"), which Line
of Credit is evidenced by that certain Promissory Note dated September 2, 2009,
executed by Pacific Office in favor of the Lender.  The Line of Credit is being
extended by the Lender to Pacific Office on the terms and conditions set forth
in that certain Credit Agreement dated September 2, 2009, executed by Pacific
Office and the Lender (the "Loan Agreement").


2.           The obligation of Pacific Office to repay the Line of Credit, which
is solely the obligation of Pacific Office, is to be secured by the pledge to
the Lender of a certificate of deposit in the principal amount of $10,000,000.


3.           Shidler Equities has agreed with Pacific Office that Shidler
Equities will provide and pledge to the Lender the required certificate of
deposit in the principal amount of $10,000,000 (such certificate of deposit in
the principal amount of $10,000,000 and/or any replacement certificate of
deposit provided and pledged by Shidler Equities being referred to hereinafter
as the "Certificate of Deposit"), which pledge will secure the obligation of
Pacific Office to repay the Line of Credit, provided that Pacific Office (i)
agrees to indemnify Shidler Equities from any and all losses, damages, costs and
expenses incurred by Shidler Equities in connection with the pledge of the
Certificate of Deposit, and (ii) agrees to the other terms and conditions set
forth below.


NOW, THEREFORE, to induce Shidler Equities to provide and pledge to the Lender
the Certificate of Deposit as security for the obligation of Pacific Office to
repay the Line of Credit, and in consideration of the foregoing premises and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, Pacific Office hereby covenants and agrees with Shidler
Equities as follows:


1.           Indemnification of Shidler Equities.  Pacific Office hereby agrees
to pay, protect, defend and save Shidler Equities harmless from and against, and
hereby indemnifies Shidler Equities from and against, any and all losses,
damages, costs, expenses (including, without limitation, reasonable attorneys'
fees), liabilities, obligations, causes of action, suits, claims, demands and
judgments (collectively, "Losses"), which Losses may at any time be incurred by,
imposed upon or awarded against Shidler Equities as a result of:


 
 

--------------------------------------------------------------------------------

 
(a)           the failure by Pacific Office to cause the entire $10,000,000
principal amount of the Certificate of Deposit and all accrued interest to be
disbursed to Shidler Equities upon the Maturity Date (as defined in the Loan
Agreement) of the Line of Credit;


(b)           any Event of Default or failure to perform by Pacific Office under
any of the Loan Documents (as such terms are defined in the Loan Agreement), it
being agreed by Pacific Office and Shidler Equities that if all or any portion
of the Certificate of Deposit is withdrawn by the Lender and applied to the
payment of principal, interest and/or charges under the Line of Credit then, in
addition to any other right or remedy that Shidler Equities may have under this
Indemnification Agreement and/or under the law, interest shall accrue on any
such amount that is withdrawn and be due and payable to Shidler Equities at the
rate of seven percent (7%) per annum from the date of the withdrawal until paid
by Pacific Office to Shidler Equities in full;


(c)           any bankruptcy or similar proceeding affecting Pacific Office;


(d)           any cost or expense being incurred by Shidler Equities in
connection with the pledge to the Lender of the Certificate of Deposit,
including, without limitation, reasonable attorneys' fees; and


(e)           any cost or expense being incurred by Shidler Equities in
connection with the enforcement of this Indemnification Agreement, including,
without limitation, reasonable attorneys' fees.


The liability of Pacific Office under this Indemnification Agreement shall be
direct and immediate.  Losses incurred by Shidler Equities shall be payable by
Pacific Office upon demand.  Shidler Equities shall also be entitled to appear
in any action or proceeding to defend itself against any claim in connection
with the Line of Credit and/or the Certificate of Deposit, and all costs and
expenses incurred by Shidler Equities in so doing, including, without
limitation, reasonable attorneys' fees, shall be paid by Pacific Office on
demand.


2.           Fee to be Paid to Shidler Equities.  In consideration of Shidler
Equities providing and pledging to the Lender the Certificate of Deposit as
described above, Pacific Office agrees to pay to Shidler Equities an annual fee
of two percent (2%) of the entire $10,000,000 principal amount of the
Certificate of Deposit, which annual fee shall accrue, and shall be paid by
Pacific Office to Shidler Equities on a quarterly basis in arrears on the first
day of January, the first day of April, the first day of July and the first day
of October of each year, until the entire $10,000,000 principal amount of the
Certificate of Deposit and all accrued interest are disbursed to Shidler
Equities.


 
2

--------------------------------------------------------------------------------

 
3.           Repayment of the Line of Credit.  Pacific Office and Shidler
Equities hereby acknowledge that the Line of Credit is to be repaid by Pacific
Office and that Shidler Equities has no obligation to the Lender and/or to
Pacific Office to repay the Line of Credit, in whole or in part.


4.           Binding Effect.  This Indemnification Agreement shall be binding
upon and inure to the benefit of Pacific Office, Shidler Equities and their
respective successors and assigns.


5.           Enforcement.  This Indemnification Agreement may be enforced in any
federal or state court in the City and County of Honolulu, State of Hawaii.


6.           Hawaii Law.  This Indemnification Agreement shall be construed in
accordance with the laws of the State of Hawaii.


7.           Counterparts.  This Indemnification Agreement may be executed in
counterparts, all of which taken together shall constitute one and the same
instrument.


IN WITNESS WHEREOF, Pacific Office and Shidler Equities have executed this
Indemnification Agreement as of the Effective Date.


PACIFIC OFFICE PROPERTIES, L.P.,
a Delaware limited partnership


By:  Pacific Office Properties Trust, Inc.,
a Maryland corporation
Its General Partner


By:         /s/ Lawrence J. Taff
Lawrence J. Taff
       Senior Vice President, Honolulu Operations


Pacific Office




SHIDLER EQUITIES L.P.,
a Hawaii limited partnership


By:       Shidler Equities Corp.,
a Hawaii corporation
Its General Partner


By:         /s/ Jay H. Shidler
       Jay H. Shidler
President




Shidler Equities





 
 
3 

--------------------------------------------------------------------------------

 
